Citation Nr: 0115596	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
varicose veins.

2.  Entitlement to an increased (compensable) evaluation for 
intestinal schistosomiasis.

3.  Entitlement to an increased (compensable) evaluation for 
Necator Americanus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for osteoarthritis and 
entitlement to special monthly pension by reason of being 
housebound.  These issues are referred to the RO for 
appropriate action and initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral varicose veins are manifested by subjective 
complaints of pain, but objectively, are asymptomatic, and 
palpable or visible.

3.  Intestinal schistosomiasis is not currently manifested by 
active parasitic disease or by any evidence of liver or 
spleen damage.

4.  Necator Americanus is not currently manifested by active 
parasitic disease or by any evidence of liver or spleen 
damage.


CONCLUSIONS OF LAW

1.  The criteria for separate compensable ratings for 
bilateral varicose veins have not been met. 38 U.S.C.A. § 
1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.25, 4.26, 4.104, Diagnostic Code 
7120 (2000).

2.  The criteria for a compensable evaluation for intestinal 
schistosomiasis have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans' Claims Assistance Act of 2000, Pub. L No 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.31, 4.88b, Diagnostic 
Code 6320 (2000).

3.  The criteria for a compensable evaluation for Necator 
Americanus have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans' Claims Assistance Act of 2000, Pub. L No 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.31, 4.88b, Diagnostic 
Code 6320 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
(compensable) evaluations for his service-connected varicose 
veins, intestinal schistosomiasis and Necator Americanus.  He 
states that his conditions have worsened.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In August 1999, the 
veteran received a copy of the rating decision denying his 
claims and notice of his appellate rights.  In July 2000, he 
was provided VA medical evaluations of his service-connected 
disabilities.  A statement of the case was issued in 
September 2000, which discusses the evidence of record, the 
applicable statutory and regulatory law and the reasons his 
claims were denied.  

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
regard, the Board acknowledges that the veteran provided the 
RO with a signed release form for surgery records from the 
Florida Hospital regarding his intestinal disorder.  However, 
these records were for treatment in 1995 and the Board finds 
that the RO's failure to secure these records is harmless 
error, as they would not reflect on the current level of 
disability for a claim filed at least four years later.

Factual Background

A May 1951 rating decision granted the veteran service 
connection for intestinal schistosomiasis, varicose veins and 
Necator Americanus.  Noncompensable ratings were assigned for 
these disorders.

In June 1999, the veteran raised the issues of entitlement to 
increased evaluations for his service-connected disabilities.

VA treatment records, dating from November 1999 to March 
2000, show no relevant complaints, treatment or diagnoses.  A 
November 1999 progress note indicates that the veteran had 
trace, non-pitting edema in his left ankle.  There was hair 
on both his lower extremities and they were both warm.  In 
March 2000, it was noted that the veteran has asymptomatic 
peripheral vascular disease, largely longitudinal.

During a July 2000 VA gastrointestinal examination, the 
veteran related that he was treated for Bilharziasis in 1940 
and ankylostomiasis in 1943.  He denied any recurrences.  
Five years ago, he had an intestinal obstruction and 
underwent left inguinal hernia repair at Florida Hospital.  
He denied any constipation, bleeding, nausea or vomiting.  
His weight was stable and he had a good appetite.  He 
received no kind of treatment and reported feeling only 
"uncomfortable."  Examination of his abdomen revealed an 
easily reducible left inguinal hernia without tenderness.  
Laboratory studies showed no relevant abnormalities.  The 
relevant diagnosis was previous parasitism without recurrence 
and without evidence of residuals.

It was indicated during the July 2000 VA Cold Injury Protocol 
examination, that the veteran was treated for schistosomiasis 
in 1951.  He complained of pain in his right calf when 
walking or when he sat too long.  He put his legs on a stool 
when he sat and had to loosen his socks because they left a 
depression due to the swelling of his legs.  He denied any 
actual peripheral edema, or changes in skin color or 
thickness.  Examination of the lower extremities revealed 
normal skin temperature and texture.  There was bluish 
discoloration with prominent veins and capillaries in both 
feel and distal legs around the ankles, with mild 
varicosities at the right popliteal area and prominent, and 
highly visible veins that did not look varicose at the 
posterior distal left thigh.  There were minimal prominent 
veins in the left popliteal area and none in either calf.  
There was no evidence of peripheral edema.  Peripheral pulses 
were good at 3+/3+.  There were no focal neurological 
deficits.  Vibration, sensation and position senses were 
intact.  Diagnoses included no evidence of peripheral 
vascular disease or peripheral neuropathy.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Varicose Veins

The veteran had been assigned a noncompensable evaluation for 
his bilateral varicose veins under earlier provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7120.  Those provisions were 
amended in 1998.  The veteran filed his claim in June 1999, 
hence, only the revised provisions are presently for 
application.  A noncompensable (0 percent) evaluation is 
warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent evaluation requires intermittent edema 
of extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  The Note to Diagnostic Code 7120 
specifies that the evaluations provided are for involvement 
of a single extremity, and that if more than one extremity is 
involved, each extremity must be evaluated separately.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2000).

Reviewing the record and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports does not support separate 10 percent ratings for 
varicose veins in each leg.  In this respect, the Board notes 
the veteran's complaints of leg pain with walking or 
prolonged sitting and his November 1999 treatment record 
indicating trace, non-pitting edema in his left ankle, as 
well as the July 2000 VA examiner's objective findings of 
mild varicosities in right popliteal area and prominent, 
highly visible veins, but not varicose veins in the posterior 
distal left thigh or calf.  These findings do not meet the 
criteria for 10 percent for either leg.  

While the veteran has subjective complaints of pain on 
prolonged standing or walking, there was no verification on 
objective examination. While the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Again, the evidence of record 
clearly indicates that his bilateral varicose veins, while 
palpable or, to some extent, visible, they are asymptomatic  
Therefore, the Board finds that the veteran is not entitled 
to a 10 percent evaluation for varicose veins in each leg.

Intestinal schistosomiasis and Necator Americanus

The veteran's service connected intestinal schistosomiasis 
and Necator Americanus are both rated under the provisions of 
38 C.F.R. § 4.88b, Diagnostic Code 6320.  Under the Code, a 
100 percent rating is warranted for parasitic diseases that 
are not otherwise specified and are currently active.  
Thereafter, the residuals such as spleen or liver damage are 
rated under the appropriate systems.  

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

There is no evidence that the veteran currently has an active 
parasitic disease.  In fact, the VA examiner found no active 
disease present and there was no evidence of residuals of a 
parasitic disease.  Therefore, the Board finds that the 
preponderance of the evidence is against compensable 
evaluations for intestinal schistosomiasis and Necator 
Americanus.  

The veteran alleges that the VA examination was inadequate to 
appropriately evaluate his current residuals of intestinal 
schistosomiasis and Necator Americanus infections.  However, 
the veteran has not submitted any information showing that he 
currently has any active disease, or liver or spleen damage 
as a result of previous parasitic disease.  Further, he has 
not alleged that there are any existent medical evaluations 
or treatment records indicating any current diagnosis or 
residuals.  Although the veteran has indicated that the VA 
examiner should have taken stool samples to evaluate whether 
he currently has an active disease, the VA examiner 
apparently did not find such a test necessary based on the 
remoteness of the veteran's last known period of active 
disease in 1951 and his lack of complaints of any current 
symptoms or residuals.  Moreover, his laboratory studies were 
normal.  Therefore, the Board finds that the VA examination 
was adequate to evaluate the current level of disability with 
regard to these service-connected disabilities.

Finally, the Board finds that the veteran's above 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's varicose veins, intestinal 
schistosomiasis and Necator Americanus have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that they have resulted in marked interference with 
his employment.  


ORDER

Entitlement to separate compensable evaluations for bilateral 
varicose veins is denied.

A compensable evaluation for intestinal schistosomiasis is 
denied.

A compensable evaluation for Necator Americanus is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

